By the Court,

Mathews, J. and Lewis, J.
This case has been likened to those of lost notes, *20bonds, deeds, of other evidences of debt. Although there is a strong analogy, we are not able to perceive a complete likeness.
Is it true, according to legal principles, that when a party intends to rely on the copy of a lost instrument, he must satisfactorily establish the previous existence of the original, but when a bank note is totally lost, or destroyed, we can conceive no possible means by which a copy could be established So as to inforce the payment of the lost note, without subjecting the bank to destructive frauds and impositions. So well are these corporations convinced of this, that in their dividends, lost notes are considered as constituting a part of their profits. Having this advantage over individuals, it would perhaps be unreasonable to confine the holder of a bank note to the same rigid principles which govern in the ordinary cases of mutilated paper: that is, that the loss of the signature or seal of the promisor or obligor must be considered as an entire destruction of the evidence of the debt.
The signatures of the president and cashier do not bind the corporation, only because they are their agents and declare that the sums mentioned will be paid out of their funds. And if a bank note were fairly to go into circulation without any signature, would not the corporation be bound ? However it is unnecessary to determine this point in this case. It is in evidence that a number of notes, of the amount, tenor and date *21of that which is the object of this suit, were put afloat by the bank—that the parts of the note which remain, are proved to be genuine, and we are to infer that the remainder which is destroyed was equally so, unless we suppose that which cannot be presumed, that the clerks of the bank have contrived to defraud the corporation.
Judgment for the Plaintiff.